ORDER
On July 2, 1995, this Court’s Disciplinary Counsel filed a petition pursuant to Article III, Rule 24 of the Supreme Court Rules to revoke the license to practice law of the Respondent, Raymond J. Catoni. On June 7, 1995, the Respondent was found guilty after entry of a guilty plea to one (1) count of possession of pornographic photos of a minor in violation of 18 U.S.C. § 2252, and was sentenced to a term of imprisonment of twelve (12) months; fined in the amount of twenty thousand ($20,000) dollars, and placed under supervised release for a term of three (3) years upon release from imprisonment. Additionally, on June 23, 1995, the Respondent was found guilty after entry of a guilty plea to one (1) count of money laundering in violation of 18 U.S.C. § 1956(a)(l)(B)(i) and (2). On this count, Respondent was sentenced to a term of imprisonment of thirty one (31) months; fined in the amount of two hundred seventy thousand ($270,000) dollars; placed under supervised release for a period of three (3) years upon his release from imprisonment; and ordered to make restitution in the amount of one hundred seventy four thousand six hundred fifty one dollars and thirty two ($174,651.32) cents.
Respondent contested the petition to revoke his license. On February 22, 1996, he appeared before this Court, with counsel, to show cause why the petition should not be granted. After hearing the representations of Respondent and his counsel, we deem that an order granting the petition to revoke Respondent’s license to practice law is appropriate.
Accordingly, it is hereby ordered, adjudged and decreed that the Respondent, Raymond J. Catoni, be and he is hereby disbarred from engaging in the practice of law.